Title: John Adams to Abigail Adams, 18 June 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia June 18. 1795
          
          Mr Adet was presented to The President on Tuesday and accompanied by The Secretary of State made me a Visit immediately after his Audience. I was not at Home but in Senate. On Wednesday Morning I returned his Visit at Oellers Hotel. He is about the Size of Mr shaw, Charitys Husband and looks a little like him: not quite so rosy coloured.
          He is not a Friend to Clubbs—announced to The President the entire annihilation of Factions in France. &c
          His Excellency Governor Jay returned Yesterday to N. York— He has been very sociable and in fine Spirits. His Health is improving. We have no C. J. as yet nominated. It is happy that Mr J. Election was over before the Treaty was published: for the Parties against him would have quarrelled with the Treaty right or wrong that they might give a Colour to their animosity against him.
          Some Think We shall rise this Week: but I fear We shall be obliged to sitt some days next Week.
          I hope We shall not have many of these Supernumerary sessions.
          one of our Senators yesterday, Mr Ross of Pensilvania after walking a great deal about Town went imprudently to a Pump and drank too freely of cold Water in Consequence of which he Was taken

very ill at Mr Binghams where he was at Dinner and obliged to go home & be bled and vomited. I hope he will be able to go out to day: but he had a nice risque of his Life.
          Mr Bingham lives in great Splender and his Lady shines among the Senators as with all the rest of the World.
          Mr Morris lives at Lansdown— seeing Mrs Morris in the House in Town I went in and made my Compliments. she made the usual Enquiries about you.
          Kid, has bought the Land at 100£ a foot between the Presidents House and Mr Morris’s House and is building a new House there.
          My Love to all
          
            J. A
          
          
            Mr Otis’s family goes to their old Lodings in Dorchester after the senate rises
          
        